      Case 1:19-cv-01171-DAD-JLT Document 6 Filed 08/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN HARRIS,                                      No. 1:19-cv-01171-DAD-JLT (PC)
12                         Plaintiff,
13             v.                                         ORDER DISMISSING ACTION FOR
                                                          FAILURE TO PAY THE REQUIRED FILING
14    TORRS,                                              FEE
15                         Defendants.
16

17

18            Plaintiff Marvin Harris is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983.

20            On April 1, 2020, the court issued an order directing plaintiff to pay the required filing fee

21   within thirty days of service of that order. (Doc. No. 5.) The allotted thirty days have since

22   passed, and plaintiff has not paid the required filing fee, or otherwise communicated with the

23   court.

24   /////

25   /////

26   /////

27   /////

28   /////
                                                          1
     Case 1:19-cv-01171-DAD-JLT Document 6 Filed 08/13/20 Page 2 of 2

 1        Accordingly,

 2        1.    This case is dismissed without prejudice due to plaintiff’s failure to pay the

 3              required $400.00 filing fee; and

 4        2.    The Clerk of the Court is directed to close this case.

 5   IT IS SO ORDERED.
 6
       Dated:   August 13, 2020
 7                                                  UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
